Exhibit 10.2
PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT
THIS PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT (“Agreement”) is effective this
31st day of March, 2009, by and between KEITHLEY INSTRUMENTS, INC., an Ohio
corporation, and JPMORGAN CHASE BANK, N.A., a national banking association,
successor by merger with Bank One, NA, (Main Office Columbus) as Agent for
Lender, and as Lender (in such capacity, together with its successors in such
capacity, and in its capacity as Lender, the “Agent”).
1. Pledge and Assignment.
The undersigned (hereinafter called “Debtor” whether one or more), for valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby pledges and assigns, and grants a security interest to Agent in the
following account (the “Pledged Account”), whether Debtor’s interest in the
Pledged Account be now owned or existing or hereafter arising or acquired,
together with all substitutions and replacements therefor, and all amounts now
or hereafter deposited in such account, all interest and increases arising
therefrom or payable in respect thereto, whether in cash, property or otherwise,
and whether now or hereafter earned, paid or made, and all cash and non-cash
proceeds thereof including, but not limited to, notes, drafts, checks and
instruments:

     
Name and Address of Depository
  Account Description and Number
 
     
JPMorgan Chase Bank, N.A.
  Premium Commercial Money Market Account No. 2330521937

(all of the foregoing hereinafter sometimes called the “Collateral”).
Nothing set forth in this paragraph shall authorize or be construed to authorize
Debtor to spend, withdraw, reduce, pledge, transfer, assign or otherwise dispose
of the Collateral except (i) Debtor may withdraw funds held in the Pledged
Account in an amount equal to the amount that the funds held in the Pledged
Account exceed the Aggregate Outstanding Credit Exposure or (ii) upon the prior
written consent of Agent. Funds properly withdrawn from the Pledged Account by
Debtor, as provided above, shall no longer be Collateral.
The security interest hereby granted is to secure the prompt and full payment
and complete performance of all Guaranteed Obligations.

 

 



--------------------------------------------------------------------------------



 



It is Debtor’s express intention that this Agreement and the continuing security
interest granted hereby, in addition to covering all present Guaranteed
Obligations to Agent, shall extend to all future Guaranteed Obligations to
Agent, whether or not such Guaranteed Obligations are reduced or entirely
extinguished and thereafter increased or reincurred, whether or not such
Guaranteed Obligations are related to the indebtedness identified above by
class, type or kind and whether or not such Guaranteed Obligations are
specifically contemplated by any Borrower and Agent as of the date hereof. The
absence of any reference to this Agreement in any documents, instruments or
agreements evidencing or relating to any Guaranteed Obligation secured hereby
shall not limit or be construed to limit the scope or applicability of this
Agreement.
2. General Covenants. Debtor represents, warrants and covenants as follows:
(a) Except for the security interest granted hereby, Debtor is, or as to
Collateral arising or to be acquired after the date hereof, shall be, the sole
and record owner of the Collateral free from any and all liens, security
interests, encumbrances, claims and interests.
(b) Debtor shall, at Debtor’s expense, perform, do, make, procure, execute and
deliver all acts, things, certificates, instruments, passbooks, writings and
other assurances as Agent may at any time request or require to protect, assure
or enforce its interests, rights and remedies created by, provided in or
emanating from this Agreement.
(c) If any of the Collateral is not now evidenced by a certificate, instrument,
passbook or writing, and if at any time during the term of this Agreement, a
certificate, instrument, passbook or writing shall be used or issued to evidence
Debtor’s interest in the Collateral, Debtor shall, immediately upon learning of
the same, notify in writing the loan officer who is handling the Guaranteed
Obligations on behalf of Agent that such has occurred, or that such is going to
occur, and shall assist Agent in order to ensure that Agent obtains possession
of that evidence or otherwise perfects its security interest in the certificate,
instrument, passbook or writing evidencing the Collateral.
(d) Debtor shall not create, permit or suffer to exist, and shall take such
action as is necessary to remove, any claim to or interest in or lien or
encumbrance upon the Collateral, other than the security interest granted
hereby, and shall defend the right, title and interest of Agent in and to the
Collateral against all claims and demands of all persons and entities at any
time claiming the same or any interest therein.
(e) Subject to any limitation stated therein or in connection therewith, all
information furnished by Debtor concerning the Collateral or otherwise in
connection with the Guaranteed Obligations, is or shall be at the time the same
is furnished, accurate, correct and complete in all material respects.

 

-2-



--------------------------------------------------------------------------------



 



3. Preservation and Disposition of Collateral.
(a) Subject to the exceptions provided in Section 1, Debtor shall not spend,
withdraw, reduce, pledge, transfer, assign or otherwise dispose of the
Collateral or any portion thereof.
(b) Debtor shall advise Agent promptly, in writing and in reasonable detail,
(i) of any material encumbrance upon or claim asserted against any of the
Collateral and (ii) of the occurrence of any event that would have a material
effect upon the aggregate value of the Collateral or upon the security interest
of Agent.
(c) At its option, Agent may discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or arising in connection with the
Collateral. Debtor agrees to reimburse Agent upon demand for any payment made or
any expense incurred (including reasonable attorneys’ fees) by Agent pursuant to
the foregoing authorization. Should Debtor fail to pay said sum to Agent upon
demand, interest shall accrue thereon, from the date of demand until paid in
full, at the highest rate set forth in any document or instrument evidencing any
of the Guaranteed Obligations.
4. Extensions and Compromises. With respect to any Collateral held by Agent as
security for the Guaranteed Obligations, Debtor assents to all reasonable
extensions or postponements of the time of payment thereof or any other
indulgence in connection therewith, to each substitution, exchange or release of
Collateral, to the addition or release of any party primarily or secondarily
liable, to the acceptance of partial payments thereon and to the settlement,
compromise or adjustment thereof. Agent shall have no duty as to the collection
or protection of Collateral or any income therefrom, nor as to the preservation
of any right pertaining thereto, beyond the safe custody of Collateral in the
possession of Agent.
5. Agent’s Appointment as Attorney-in-Fact. Debtor hereby irrevocably
constitutes and appoints Agent and any officer or agent thereof, with full power
of substitution, as Debtor’s true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of Debtor and in the name
of Debtor or in Agent’s own name, from time to time in Agent’s discretion, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purpose of this Agreement.
Debtor hereby ratifies all that said attorney shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.
The powers conferred upon Agent hereunder are solely to protect its interests in
the Collateral and shall not impose any duty upon Agent to exercise any such
power. Agent shall be accountable only for amounts that Agent actually receive
as a result of the exercise of such powers and neither Agent nor any of its
officers, directors, employees or agents shall be responsible to Debtor for any
act or failure to act, except for Agent’s own gross negligence or willful
misconduct.

 

-3-



--------------------------------------------------------------------------------



 



6. Default. If an Event of Default shall occur and be continuing:
(a) Agent may, at its option and without notice, declare the unpaid balance of
any or all of the Guaranteed Obligations immediately due and payable and this
Agreement and any or all of the Guaranteed Obligations in default.
(b) All payments received by Debtor under or in connection with any of the
Collateral shall be held by Debtor in trust for Agent shall be segregated from
other funds of Debtor and shall forthwith upon receipt by Debtor be turned over
to Agent in the same form as received by Debtor (duly indorsed by Debtor to
Agent, if required). Any and all such payments so received by Agent (whether
from Debtor or otherwise) may, in the sole discretion of Agent, be held by Agent
as collateral security for, and/or then or at any time thereafter be applied in
whole or in part by Agent against, all or any part of the Guaranteed Obligations
in such order as Agent may elect. Any balance of such payments held by Agent and
remaining after payment in full of all the Guaranteed Obligations shall be paid
over to Debtor or to whomsoever may be lawfully entitled to receive the same.
Nothing set forth in this subparagraph (b) shall authorize or be construed to
authorize Debtor to sell or otherwise dispose of any Collateral.
(c) Agent and its nominees shall have the rights and remedies of a secured party
under this Agreement, under any other instrument or agreement securing,
evidencing or relating to the Guaranteed Obligations and under the law of the
State of Ohio including, but not limited to, the right to demand and receive the
Collateral from any of the depositories designated above. To the extent
permitted by applicable law, Debtor waives all claims, damages and demands
against Agent arising out of Agent’s collection, receipt, retention or
disposition of the Collateral including, but not limited to, any claim based
upon the early withdrawal or redemption of the Collateral by Agent. Debtor shall
remain liable for any deficiency if the Collateral is insufficient to pay all
amounts to which Agent is entitled. Debtor shall also be liable for the costs of
collecting any of the Guaranteed Obligations or otherwise enforcing the term
thereof or of this Agreement including reasonable attorneys’ fees.
7. General. Debtor agrees that if Agent is the depository for the Pledged
Account, Agent may reduce the rate of interest on the Pledged Account, at any
time and from time to time, in order to comply with any laws or regulations,
including those that require the rate of interest applicable to any Guaranteed
Obligations to exceed any rate of interest payable with respect to the Pledged
Account. Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provision hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Agent shall not be deemed to have waived any of its rights
hereunder or under any other agreement, instrument or paper signed by Debtor
unless such waiver be in writing and signed by Agent. No delay or omission on
the part of Agent in exercising any right shall operate as a waiver of such
right or any other right. All of Agent’s right and remedies, whether evidenced
hereby or by any other agreement, instrument or paper, shall be cumulative and
may be exercised singularly or concurrently. Any written demand upon or written
notice to Debtor shall be effective when deposited in the mails addressed to
Debtor at the address shown at the beginning of this Agreement. This Agreement
and all rights and Guaranteed Obligations hereunder, including matters of
construction, validity and performance, shall be governed by the law of the
State of Ohio. The provisions hereof shall, as the case may require, bind or
inure to the benefit of, the respective heirs, successors, legal representatives
and assigns of Debtor and Agent.

 

-4-



--------------------------------------------------------------------------------



 



8. Definitions. Unless defined herein, all capitalized terms shall have the
meaning given to such terms in the are parties to a Credit Agreement, dated as
of March 30, 2001, as amended by a First Amendment to Credit Agreement by and
among Debtor, certain Subsidiary Borrowers party thereto, the Lender party
thereto and Agent dated as of August 1, 2002, as amended by a Second Amendment
to Credit Agreement dated as of March 28, 2003, as amended by a Third Amendment
to Credit Agreement dated as of March 30, 2004, as amended by a Fourth Amendment
to Credit Agreement dated as of March 30, 2005, as amended by a Fifth Amendment
to Credit Agreement dated as of September 27, 2006, the letter agreement dated
March 27, 2008, and the Sixth Amendment to Credit Agreement dated as of
March 31, 2009.
9. Control. Each party to this Agreement hereby confirms that this Agreement
shall constitute an “authenticated record” and that the arrangements established
under this Agreement shall constitute “control” of the Deposit Account as
contemplated by Section 9-104 of the Uniform Commercial Code.
IN WITNESS WHEREOF, Debtor has signed this Agreement this 31st day of March,
2009.

            KEITHLEY INSTRUMENTS, INC.
      By:   /s/ Mark J. Plush         Its: Vice President and Chief Financial
Officer     
JPMORGAN CHASE BANK, N.A., successor by merger with Bank One, NA (Main Office
Columbus), as Agent, LC Issuer and Lender
      By:   /s/ Maribeth Echan         Its: Underwriter II   

 

-5-